Citation Nr: 1527329	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for disability exhibited by bilateral hand numbness.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for migraine headaches.

5. Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran also disputed initial evaluations of 30 percent for post-traumatic stress disorder and 40 percent for chronic fatigue syndrome following an August 2011 rating action granting service connection for these disabilities.  A statement of the case was issued in May 2014, but the Veteran did not file a substantive appeal and those matters are not currently on appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in Houston.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service treatment records (STRs) from the Veteran's period of active duty are not of record.  In September 2008, the AOJ requested the Veteran's STRs from the National Personnel Records Center (NPRC).  Various service treatment records from after the Veteran's period of active duty were forwarded to the AOJ by NPRC. Further, it appears that the Veteran's active duty STRs may have been associated with the Veteran's claims file at some point.  See December 2008 Rating Decision (noting service treatment records dated September 15, 1987 to September 14, 1991, as evidence considered by the AOJ); March 2010 Statement of the Case (same).  It is unclear whether the Veteran's active duty STRs are lost or missing.  On remand, the AOJ should attempt to locate those records and associate them with the claims file.  

The Veteran reported post-service treatment for his sinusitis at Lutheran General Hospital in December 1991, less than one year following his separation.  See Board Hearing Tr. at 15-16.  The Veteran also indicated that he receives private treatment on an ongoing basis from Dr. L.E.  See id at 10, 30.  

Updated VA treatment records should also be obtained.  The latest VA treatment record associated with the claims file is dated May 2014 (VBMS).

Additionally, VA examinations are necessary to determine the nature and etiology of the Veteran's disabilities.  The Veteran reported that he began experiencing bilateral hand numbness in service, while the Veteran was lifting the tailgate of a cargo vehicle.  See Board Hearing Tr. at 11.  The Veteran reported that his left ankle pain began in service.  See id at 13-14.  The Veteran also testified that his sinusitis began in service, around May 1990.  See id at 14.  The Veteran reported being treated for headaches during service.  See id at 25.  And, finally, the Veteran reports experiencing heart problems on a recurrent basis.  See id at 25-26.  This evidence is sufficient to meet the low bar necessary to trigger VA's duty to provide examinations to determine the nature and etiology of his disabilities on appeal. 

The Veteran is a Persian Gulf Veteran, and the requested examinations should determine whether pertinent symptoms are manifestations of undiagnosed illnesses.  See 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake efforts to obtain the Veteran's complete active duty STRs and associate them with the claims file.  If NPRC indicates that all STRs were previously sent to the RO, then the RO must undertake a search and document efforts made to locate the lost records. 

If all efforts are unsuccessful and the STRs are determined to be unavailable, the AOJ should prepare a memorandum to the file documenting such unavailability and notify the Veteran that his STRs are lost, so that he has the opportunity to submit any documents in his possession.  

2. Obtain VA treatment records dated from May 2014 forward.

3. Request the Veteran to identify any outstanding private treatment records relating to the disabilities on appeal; and to complete the necessary form (VA Form 21-4142) for VA to obtain such records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hand disability.  The examiner should review the entire claims file, including a copy of this remand. Such review should be noted in the examination report. All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Indicate whether complaints, findings and any objective signs of bilateral hand numbness are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

(b) If the bilateral hand numbness is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset during active service or is otherwise related to service.

A comprehensive rationale must be provided for the opinion rendered.  

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any left ankle disability.  The examiner should review the entire claims file, including a copy of this remand. Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Indicate whether complaints, findings and any objective signs of left ankle pain are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.  

(b) If the left ankle pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is otherwise related to service.

A comprehensive rationale must be provided for the opinion rendered.  

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disability.  The examiner should review the entire claims file, including a copy of this remand. Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Indicate whether complaints, findings and any objective signs of sinus problems are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.  

(b) If the complaints of sinus problems are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is otherwise related to service, including exposure to environmental hazards in Southwest Asia during the Persian Gulf War.

A comprehensive rationale must be provided for the opinion rendered.  

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

7. Schedule the Veteran for a VA examination to determine the nature and etiology of any migraines.  The examiner should review the entire claims file, including a copy of this remand. Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Indicate whether complaints, findings and any objective signs of migraines are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.  

(b) If the complaints of migraines are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is otherwise related to service.

A comprehensive rationale must be provided for the opinion rendered.  

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.
		
8. Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability.  The examiner should review the entire claims file, including a copy of this remand. Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Indicate whether complaints, findings and any objective signs of heart problems are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.  

(b) If the complaints of heart problems are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is otherwise related to service.

A comprehensive rationale must be provided for the opinion rendered.  

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

9. Thereafter, the AOJ should readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

